Citation Nr: 0804076	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-38 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for damaged front teeth.

3. Entitlement to service connection for correctable vision.

4. Entitlement to service connection for exposure to Agent 
Orange.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a written statement, received in September 2007, the 
veteran withdrew from his appeal the issues of service 
connection for damaged front teeth, correctable vision, and 
exposure to Agent Orange.  Under 38 C.F.R. § 20.204(b), the 
issues have been properly withdrawn, and are not before the 
Board.

In September 2007, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704 (2007).

In September 2007, the veteran submitted to the Board 
additional evidence without a waiver of initial consideration 
of the evidence by the agency of original jurisdiction.  As 
the additional evidence is essentially cumulative of evidence 
already of record, that is, evidence that the veteran 
currently suffers from hearing loss and it does not have a 
bearing on the issue of a nexus between excessive noise 
exposure in service and the current hearing loss, referral of 
the evidence to the RO 38 C.F.R. § 20.1304(c) is not 
required.  Accordingly, referral of the evidence to the RO is 
not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; bilateral 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for bilateral sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  

2. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the veteran in writing notified the 
Board that he was withdrawing the issues of service 
connection for damaged front teeth, correctable vision, and 
exposure to Agent Orange.

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

2.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issues of service connection for damaged 
front teeth, correctable vision, and exposure to Agent Orange 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, in October 2004, and in 
September 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease or event in service, causing injury or disease, or 
an injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claim for 
service connection is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
audiological examination in January 2005.  As the veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD 214 shows that he served in the U. S. Army 
during the war in Vietnam.  He was awarded a Vietnam Service 
Medal with 2 Bronze Service Stars, a National Defense Service 
Medal, a Republic of Vietnam Campaign Medal, a Combat 
Infantry Badge, a Bronze Star Medal, a First Class Gunner (M-
60 NG), and a Expert (Rifle) award.    

At the time of an enlistment physical examination in 
September 1965, the audiogram showed pure tone thresholds of 
zero decibels, at the tested frequencies of 500, 1000, 2000, 
and 4000, Hertz in the right ear and left ear.  An August 
1967 clinical note showed that the veteran's ear was sore 
after it was hit the previous week.  At the time of a 
separation physical examination in October 1967, the 
clinician noted a history of ear trouble.  

The audiogram showed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz as 0, 5, 0, 0, and 0 in 
the right ear and 0, 5, 5, 5, and 0 in the left ear.  On both 
physical examinations, the veteran's ears were clinically 
evaluated as normal.  

After service, in October 2004, VA documented hearing 
difficulties. 

In September 2004, the veteran stated that while engaged in 
combat, his ear drum broke due to excessive noise.    

On VA examination in January 2005, the veteran complained of 
hearing difficulty and ringing in the ears.  He reported that 
he served in Vietnam as a rifle man, and was exposed to 
excessive noise to include mortar fire.  History included 
work in construction after service.  Audiometric testing 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz of 10, 15, 25, 60 and 50 in the 
right ear, and 20, 20, 25, 60 and 50 in the left ear.  The 
average decibel loss in the right ear was 37.5 and the 
average in the left ear was 38.75.  The speech recognition 
score in the right ear was 100 percent and 100 percent in the 
left.  The diagnosis was bilateral sensorineural hearing 
loss.  The examiner expressed the opinion that the veteran's 
military service was less likely to have contributed to 
hearing loss and tinnitus than his civilian occupational 
experiences.  The examiner based her findings on the fact 
that upon service discharge the veteran's hearing was 
evaluated as normal. 

In September 2006, private audiology testing revealed 
bilateral sensorineural hearing loss.  

In August 2007, L.A., stated that the veteran was hard of 
hearing when she met him, and his hearing had gotten 
progressively worse over the years.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The veteran contends that he suffers from bilateral hearing 
loss that is the result of acoustic trauma sustained in 
combat conditions during his active service.

On the basis of the service medical records, hearing loss was 
affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
hearing loss, the veteran is competent to describe exposure 
to loud noises from artillery fire and mortar fire during 
combat, which is consistent with the circumstances and 
conditions of his service.  

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
hearing loss and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, hearing difficulties were first documented by 
VA in 2004.  The absence of documented complaints of hearing 
loss or tinnitus from 1967 to 2004 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  And 
while the veteran has stated that he has had hearing loss for 
years, there are no documented complaints of hearing loss 
before 2004.  The Board finds the absence of medical evidence 
of continuity of symptomatology outweighs the veteran's 
statements of continuity. 

As for the diagnosis in 2005 of bilateral sensorineural 
hearing loss, this is well beyond the one-year presumptive 
period for manifestation of sensorineural hearing loss as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

As for service connection based on the initial documentation 
of hearing loss after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between hearing loss and service, 
competent medical evidence is required to substantiate the 
claim.

The January 2005 examination includes the examiner's opinion 
that it was more likely than not that the veteran's hearing 
loss was not related to service.  Following a review of the 
claims file, an interview of the veteran and audiological 
testing, the examiner expressed the opinion that the 
veteran's military service was less likely to have 
contributed to hearing loss and tinnitus than his civilian 
occupational experiences.  The examiner based her findings on 
the fact that upon service discharge the veteran's hearing 
was evaluated as normal.  There is no competent evidence that 
contradicts the opinion.

As for the statements of the veteran and L.A., relating his 
current bilateral hearing loss to service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because as lay 
persons they are not qualified through education, training, 
and expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran and L.A.'s statements are 
not competent evidence on the question of medical causation, 
that is, the relationship between the current bilateral 
hearing loss and service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Damaged Front Teeth, Correctable Vision, and Exposure to 
Agent Orange

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.




In September 2007, prior to the promulgation of a decision in 
the appeal, the veteran in writing withdrew from his appeal 
the issues of service connection for damaged front teeth, 
correctable vision, and exposure to Agent Orange. 
Accordingly, the Board does not have jurisdiction to review 
these issues and the appeal as to theses issues is dismissed.  
38 U.S.C.A. § 7105.


ORDER

Service connection for bilateral hearing loss is denied.  

The appeal of the issues of service connection damaged front 
teeth, correctable vision, and exposure to Agent Orange is 
dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


